Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted claim 3 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 3 drawn to non-elected embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections 
Claims 1 and all the dependent claims 4, 6, 11 are objected to because of the following informalities:  
In claim 1, “each bonding portion including a concave depression formed in the metal pad and the metal sheet such that a bottommost valley of each bonding portion is disposed below a surface plane of the metal pad” are confuse. The claimed limitations are not supported by the drawing. Further clarification is required. If applicant tried to claim to different embodiment, a further restriction may require in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, discussed in the claim objections (see above cited limitations) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung (US: 20150042528) in view of Yamazaki (US 20070222379) and Akagawa (US 20070025765)
With regard claim 1 (see objection), Jung disclosed An electronic device (fig 1-6) comprising: a metal case in which at least one electronic circuit or antenna is formed (paragraph [31]-[35]); a metal pad provided on the metal case and electrically connected to the at least one electronic circuit or antenna (at least the structure attached or bonded with 31; Examiner considered as a metal pad electrically connected to the at least one electronic circuit or antenna; see also paragraph [31]-[35]); a metal sheet (at least 31 and associated parts) attached to one surface of the metal pad and having a shape corresponding to the metal pad (see fig 5-6); and an electronic circuit board (at least 10) electrically connected to the at least one electronic circuit or antenna of the metal case through a metal member for connection detachably contacting the metal sheet (paragraph [31]-[35]). 
Jung lacks teaching:  wherein the metal sheet is made of a metal having same or smaller electro potential than a metal of a contact portion of the metal member for connection, wherein the metal sheet is formed of one of gold, silver, platinum, tin, nickel, cobalt, titanium, and copper or an alloy containing at least one of them, and wherein the contact portion of the metal member for connection is formed of one of gold, silver, platinum, tin, cobalt, copper, nickel, titanium or an alloy containing at least one of them, wherein a plurality of bonding portions are formed between the metal pad and the metal sheet, each bonding portion including a concave depression formed in the metal pad and the metal sheet such that a bottommost valley of each bonding portion is disposed below a surface plane of the metal pad.
Yamazaki teaches: one part is made of a metal having same or smaller electro potential than a metal of a contact portion of the other member for connection (paragraph [91]-[99]; paragraph [42]-[46]; [50]-[55]), wherein the metal sheet is formed of one of gold, silver, platinum, tin, nickel, cobalt, titanium, and copper or an alloy containing at least one of them (paragraph [91]-[99]; paragraph [42]-[46]; [50]-[55]), and wherein the contact portion of the other member for connection is formed of one of gold, silver, platinum, tin, cobalt, copper, nickel, titanium or an alloy containing at least one of them (paragraph [91 ]-[99]; paragraph [42]-[46]; [50]-[55 ]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing materials) and modify to previous discussed structure (modified to metal sheet and the metal member; and others as discussed above) so as to further improve the matching and/or reduce the resistance for the modified structure. 
Jung in view of Yamazaki lacks teaching: a plurality of bonding portions are formed between the metal pad and the metal sheet, each bonding portion including a concave depression formed in the metal pad and the metal sheet such that a bottommost valley of each bonding portion is disposed below a surface plane of the metal pad.
Akagawa teaches: a plurality of bonding portions are formed between the pad shape structure and the bonding layer, each bonding portion including a concave depression formed in the pad shape structure and the bonding layer such that a bottommost valley of each bonding portion is disposed below a surface plane of the pad shape (at least fig 3, fig 8; paragraph [41]-[46]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (changing the shape of bonding portion, metal pad, and metal sheet etc. and keep the same materials) and modify to previous discussed structure (modified the shape of the bonding portion, layer with valley, concave shape to the primary art’s bonding portion , metal sheet as discussed above) so as to further increase or improve the contact or bonding structure of the modified structure. 
With regard claim 4, modified Jung further disclosed the plurality of bonding portions are formed around a central portion of the bonding layer (see also Akagawa fig 6-9 and/or fig 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (rality of bonding portions are formed around a central portion of the bonding layer) and modify to previous discussed structure (modify the structure or shape to Jung’s bonding area, metal sheet as discussed above) so as to further improve the bonding performance of the modified structure. The motivation to modify the previous discussed structure with the current feature is to provide bonding on the edge of the two structures.
With regard claim 11, modified Jung further disclosed the metal sheet is formed in a shape of a foil, a film, or a plate (see fig 5-6).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jung (US: 20150042528) in view of Yamazaki (US 20070222379) and Akagawa (US 20070025765) and further in view of Lee (US: 20060267036)
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the plurality of bonding portions include a fusion portion formed by melting at least a portion of the metal pad and at least a portion of the metal sheet. Lee further teaches: the plurality of bonding portions include a fusion portion formed by melting at least a portion of the metal object and at least a portion of the metal other object (paragraph [45]-[49]; paragraph [120]-[125]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (fusion portion formed by melting a melt of the metal object and a metal of the other metal object) and modify to previous discussed structure (metal pad and metal sheet) so as to have (Jung in view of Yamazaki, Akagawa and Lee): the plurality of bonding portions include a fusion portion formed by melting (Lee) at least a portion of the metal pad and at least a portion of the metal sheet (discussed in Jung). The motivation to modify the previous discussed structure with the current feature is to bond/secure the metal pad and metal sheet together by using a known technology.



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Accordingly, for at least the above reasons, neither Jung, nor any proper combination of Jung, Yamazaki, Kazama, Lee and/or the ordinary skill in the art results in all the recited elements of the independent claims; thus, the cited references cannot render Applicant's independent claims obvious under 35 U.S.C. §103(a) (KSR International v. Teleflex, 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).” (pages 4 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
 /JERRY WU/ Primary Examiner, Art Unit 2841